UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q /A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-55158 COCRYSTAL PHARMA,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-578559 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19805 North Creek Parkway Bothell, Washington (Address of Principal Executive Offices) (Zip Code) (425) 398-7178 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of May 8, 2014, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 121,645,087. Table of Contents EXPLANATORY NOTE TO 10-Q/A This Amendment No. 1 (“Amendment No. 1”) amends the Quarterly Report on Form 10-Q of Cocrystal Pharma, Inc. (the “Company”) for the quarter ended March 31, 2014, originally filed with the Securities and Exchange Commission (the “SEC”) on May 15, 2014 (the “Original Filing”).The Company is filing this Amendment No. 1 solely to correct the inadvertent omission of the Chief Financial Officer’s certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Except as described above, no other amendments are being made to the Original Filing. This Amendment No.1 does not reflect events occurring after the filing of the Original Filing or modify or update the disclosure contained therein in any way other than as required to reflect the amendments discussed above. Table of Contents COCRYSTAL PHARMA,INC. FORM10-Q FOR THE QUARTER ENDED MARCH31, 2014 INDEX Page PartI — Financial Information Item 1. Financial Statements (unaudited) 1 Condensed ConsolidatedBalance Sheets as of March31, 2014 and December31, 2013 1 Condensed ConsolidatedStatements of Comprehensive Loss for the Three Months Ended March 31, 2014 and 2013 and for the period fromJanuary 9, 2007 (Date of Inception) to March31, 2014 2 Condensed ConsolidatedStatements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) for the Three Months Ended March 31, 2014 3 Condensed ConsolidatedStatements of Cash Flows for the Three Months Ended March31, 2014 and 2013 and for the periodfrom January 9, 2007 (Date of Inception) to March31, 2014 4 Notes to ConsolidatedFinancial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PartII — Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other 19 Item 6. Exhibits 19 Signatures 20 EX-31.1 EX-31.2 EX-32.1 EX-101 -i- Table of Contents Part I – FINANCIAL INFORMATION Cocrystal Pharma, Inc. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Prepaid and other current assets Total current assets Property and equipment, net Deposits 32 19 Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities: Accounts payable Accrued expenses Derivative liabilities 23 Total current liabilities Total liabilities Commitments and contingencies Series A convertible preferred stock, $.0001 par value, 7,150 shares authorized; 0 and 7,046 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively; liquidation preference of $14,000 as of December 31, 2013 - Stockholders' equity (deficit): Series B convertible preferred stock, $.001 par value: 5,000 shares authorized, 1,000 and 279 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 1 - Common stock, $.001 par value: 200,000 and 262,186 shares authorized, 121,580 and 0 shares issued andoutstanding at March 31, 2014 and December 31, 2013, respectively - Additional paid-in capital Accumulated other comprehensive loss ) - Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ -1- Table of Contents Cocrystal Pharma, Inc. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three months ended March 31, Period from January 7, 2007 (Inception) to March 31, Revenues $
